Exhibit 10.3

INTELLECTUAL PROPERTY SECURITY AGREEMENT

This INTELLECTUAL PROPERTY SECURITY AGREEMENT (this “Agreement”), dated as of
February 10, 2012, is made by MARINA BIOTECH, INC., a Delaware corporation
(“MRNA”), Cequent Pharmaceuticals, Inc., a Delaware corporation (“CPI”), and
MDRNA RESEARCH, INC., a Delaware corporation (“Research” and, collectively with
MRNA and CPI, “Grantors” and each, individually, “Grantor”), in favor of Genesis
Capital Management, LLC, as agent (in such capacity, together with its
successors and permitted assigns, the “Agent”) for the Purchasers (as defined in
the Security Agreement referred to below);

W I T N E S S E T H:

WHEREAS, pursuant to that certain Note and Warrant Purchase Agreement, dated as
of even date herewith (as the same may be amended, restated, replaced,
supplemented or otherwise modified from time to time, the “Purchase Agreement”),
among Grantors and the Purchasers from time to time party thereto (the
“Purchasers”; the Agent and Purchasers being collectively referred to as the
“Secured Parties”), the Purchasers have severally agreed to make extensions of
credit to the Grantors upon the terms and subject to the conditions set forth
therein; and

WHEREAS, in order to induce the Purchasers to enter into the Purchase Agreement
and other Transaction Documents and to induce the Purchasers to purchase the
Notes as provided for in the Purchase Agreement, Grantors have agreed to pledge
the Collateral to Agent, on behalf of itself and the Purchasers in accordance
herewith;

NOW, THEREFORE, in consideration of the premises and mutual covenants herein
contained, and to induce the Purchasers to enter into the Purchase Agreement and
to induce the Purchasers to make their respective purchases of the Notes issued
by the Grantors thereunder, and for other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the parties hereto
agree as follows:

Section 1. Defined Terms. Capitalized terms used herein without definition are
used as defined in the Security Agreement (the “Security Agreement”) dated as of
even date herewith among the Agent, the Purchasers and the Grantors.

Section 2. Grant of Security Interest in Intellectual Property Collateral.
(A) Each Grantor, as collateral security for the prompt and complete payment and
performance when due (whether at stated maturity, by acceleration or otherwise)
of the Obligations hereby mortgages, pledges, assigns, grants and hypothecates
to the Agent for the benefit of the Purchasers, and grants to the Agent for the
benefit of the Purchasers a Lien on and security interest in, all of its right,
title and interest in, to and under the following Collateral of such Grantor
whether now owned or hereafter acquired or arising and wherever located (the
“Intellectual Property Collateral”):



--------------------------------------------------------------------------------

(a) all of its copyrights and rights under any written agreement granting any
right to use copyrights, including, without limitation, those referred to on
Schedule 1 hereto, together with all renewals, reversions and extensions of the
foregoing;

(b) all of its patents and rights under any written agreement granting any right
to use patents, including, without limitation, those referred to on Schedule 1
hereto, together with all reissues, reexaminations, continuations,
continuations-in-part, divisionals, renewals and extensions of the foregoing;

(c) all of its trademarks and rights under any written agreement granting any
right to use trademarks, including, without limitation, those referred to on
Schedule 1 hereto, together with all renewals, reissues, continuations and
extensions of the foregoing;

(d) all goodwill of the business connected with the use of, and symbolized by,
each such trademark; and

(e) all income, royalties, proceeds and liabilities at any time due or payable
or asserted under and with respect to any of the foregoing, including, without
limitation, all rights to sue and recover at law or in equity for any past,
present and future infringement, misappropriation, dilution, violation or other
impairment thereof.

(B) This Intellectual Property Security Agreement and the security interests
created hereby secure the payment and performance of the Secured Obligations,
whether now existing or arising hereafter. Without limiting the generality of
the foregoing, this Intellectual Property Security Agreement secures the payment
of all amounts which constitute part of the Secured Obligations and would be
owed by Grantors, or any of them, to Agent or the Purchasers, whether or not
they are unenforceable or not allowable due to the existence of an Insolvency
Proceeding involving any Grantor.

Section 3. Purchase Agreement & Security Agreement. The security interest
granted pursuant to this Intellectual Property Security Agreement is granted in
conjunction with, and in no way limiting, the security interest granted to the
Agent pursuant to the Security Agreement, and each Grantor hereby acknowledges
and agrees that the rights and remedies of the Agent with respect to the
security interest in the Intellectual Property Collateral made and granted
hereby are more fully set forth in the Security Agreement, the terms and
provisions of which are incorporated by reference herein as if fully set forth
herein.

Section 4. Authorization to Supplement. If any Grantor shall obtain rights to
any new patentable inventions or become entitled to the benefit of any patent
application or patent for any reissue, division, or continuation, of any patent,
the provisions of this Intellectual Property Security Agreement shall
automatically apply thereto. Grantors shall give prompt (and in any event within
fifteen (15) Business Days) notice in writing to Agent with respect to any such
new patent rights. Without limiting Grantors’ obligations under this Section 4,
Grantors hereby authorize Agent on behalf of the Secured Parties unilaterally to
modify this Agreement by amending Schedule I to include any such new patent
rights of Grantors. Notwithstanding the foregoing, no failure to so modify this
Intellectual Property Security Agreement or amend Schedule I shall in any way
affect, invalidate or detract from Agent’s and the Secured Parties’ continuing
Security Interest in all Collateral, whether or not listed on Schedule I.

 

2



--------------------------------------------------------------------------------

Section 5. Grantor Remains Liable. Grantors hereby agree that, anything herein
to the contrary notwithstanding, Grantors shall retain full and complete
responsibility for the prosecution, defense, enforcement or any other necessary
or desirable actions in connection with their Intellectual Property subject to a
security interest hereunder.

Section 6. Counterparts. This Intellectual Property Security Agreement may be
executed in any number of counterparts and by different parties in separate
counterparts, each of which when so executed shall be deemed to be an original
and all of which taken together shall constitute one and the same agreement.
Signature pages may be detached from multiple separate counterparts and attached
to a single counterpart.

Section 7. Governing Law. This Intellectual Property Security Agreement and the
rights and obligations of the parties hereto shall be governed by, and construed
and interpreted in accordance with, the law of the State of New York.

 

3



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each Grantor has caused this Intellectual Property Security
Agreement to be executed and delivered by its duly authorized officer as of the
date first set forth above.

GRANTORS:

 

  MARINA BIOTECH, INC., a Delaware corporation       MDRNA RESEARCH, INC., a
Delaware corporation   By:  

/s/ J. Michael French

      By:  

/s/ J. Michael French

  Name:   J. Michael French       Name:   J. Michael French   Title:   President
and Chief Executive Officer       Title:   President

 

  CEQUENT PHARMACEUTICALS, INC., a Delaware corporation       By:  

/s/ J. Michael French

        Name:   J. Michael French         Title:   President      

 

ACCEPTED AND AGREED

as of the date first above written:

    GENESIS CAPITAL MANAGEMENT, LLC, As Agent    

By:

 

/s/ Shawn Rhynes

        Name:   Shawn Rhynes         Title:   Managing Director      

INTELLECTUAL PROPERTY SECURITY AGREEMENT

SIGNATURE PAGE



--------------------------------------------------------------------------------

Acknowledgment of Grantors

STATE OF             )

                                 ) ss

COUNTY OF         )

On this      day of February, 2012, before me personally appeared
                    , proved to me on the basis of satisfactory evidence to be
the person who executed the foregoing instrument on behalf of MARINA BIOTECH,
INC., who being by me duly sworn did depose and say that he is an authorized
officer of said corporation, that the said instrument was signed on behalf of
said corporation as authorized by its Board of Directors and that he
acknowledged said instrument to be the free act and deed of said corporation.

 

 

  Notary Public  

STATE OF             )

                                 ) ss

COUNTY OF         )

On this      day of February, 2012, before me personally appeared
                    , proved to me on the basis of satisfactory evidence to be
the person who executed the foregoing instrument on behalf of CEQUENT
PHARMACEUTICALS, INC., who being by me duly sworn did depose and say that he is
an authorized officer of said corporation, that the said instrument was signed
on behalf of said corporation as authorized by its Board of Directors and that
he acknowledged said instrument to be the free act and deed of said corporation.

 

 

  Notary Public  

STATE OF             )

                                 ) ss

COUNTY OF         )

On this      day of February, 2012, before me personally appeared
                    , proved to me on the basis of satisfactory evidence to be
the person who executed the foregoing instrument on behalf of MDRNA RESEARCH,
INC., who being by me duly sworn did depose and say that he is an authorized
officer of said corporation, that the said instrument was signed on behalf of
said corporation as authorized by its Board of Directors and that he
acknowledged said instrument to be the free act and deed of said corporation.

 

 

  Notary Public  

ACKNOWLEDGEMENT OF GRANTOR

INTELLECTUAL PROPERTY SECURITY AGREEMENT

SIGNATURE PAGE